



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection
    (2), the presiding judge or justice may make an order directing that any
    information that could identify the victim or a witness shall not be published
    in any document or broadcast or transmitted in any way, in proceedings in
    respect of

(a)     any of the following
    offences;

(i)      an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011,
    279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings in respect of
    the offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)     at the first reasonable
    opportunity, inform any witness under the age of eighteen years and the victim
    of the right to make an application for the order; and

(b)     on application made by
    the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2),
    in proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice may make an order directing that any information that could identify
    the victim shall not be published in any document or broadcast or transmitted
    in any way.

(2.2) In proceedings in respect of
    an offence other than an offence referred to in subsection (1), if the victim
    is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform
    the victim of their right to make an application for the order; and

(b) on application of the victim
    or the prosecutor, make the order.

(3)     In proceedings in respect of
    an offence under section 163.1, a judge or justice shall make an order
    directing that any information that could identify a witness who is under the
    age of eighteen years, or any person who is the subject of a representation,
    written material or a recording that constitutes child pornography within the
    meaning of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)     An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community.
2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25, ss. 22,48; 2015, c.
    13, s. 18.

486.6(1)       Every person who
    fails to comply with an order made under subsection 486.4(1), (2) or (3) or
    486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an
    order referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Senoubari Abedini, 2020 ONCA
    520

DATE: 20200821

DOCKET: C66861

Roberts, Miller and Trotter
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Pardis Senoubari Abedini

Appellant

Pardis Senoubari Abedini, acting in
    person

Lynda Morgan, appearing as duty counsel

Nicole Rivers, for the respondent

Heard: August 10, 2020 by
    videoconference

On appeal
    from the sentence imposed on April 2, 2019, by Justice Edwin B. Minden of the Superior
    Court of Justice.

REASONS
    FOR DECISION

[1]

The appellant was convicted of eight offences involving
    two complainants and related to the sex trade. These offences include human
    trafficking, receiving financial benefit, living on the avails of a person
    under 18 under aggravated circumstances, procuring a person to become a sex
    trade worker and exercising control for the purpose of gain. The trial judge
    conditionally stayed the counts related to exercising control for the purpose of
    gain.

[2]

The appellant was sentenced to 8.5 years in
    custody less credit for pre‑sentence custody and strict bail conditions
    of 11 months, leaving a balance of 7 years and 7 months to be served. The trial
    judge made a number of ancillary orders, including that the appellant pay a
    fine in lieu of forfeiture in the amount of $185,000 within 10 years following
    her release from custody.

[3]

The appellant has abandoned her conviction
    appeal. With the able assistance of duty counsel, she appeals her sentence on
    the grounds that: (1) the 8.5-year custodial sentence was too harsh and
    therefore unfit - 6 years custody is a fit sentence; and (2) there was no
    evidentiary foundation for the $185,000 fine; alternatively, the amount of
    $37,500 should have been imposed. She also seeks to file fresh evidence with
    the respondents consent.

[4]

We are not persuaded that there is any basis for
    appellate intervention.

[5]

The sentence was entirely fit and within the
    range for similar offences and offenders. Given the seriously aggravating
    circumstances that the trial judge carefully considered, the sentencing principles
    of denunciation and deterrence were paramount. These circumstances included the
    appellants detailed orchestration of a sex trade business into which she
    enticed vulnerable young women from whom she profited greatly while exercising
    strict and abusive physical and psychological control and giving them very
    little in return.

[6]

The trial judge also took into account the few
    mitigating circumstances, including the appellants rehabilitative efforts. In
    this respect, the fresh evidence adds little to the evidence that was already
    before the trial judge. Given the predominance of the principles of
    denunciation and deterrence in this case, we do not agree that the sentence
    would have been any different had the trial judge known that the appellants studies
    would be hampered by the COVID-19 pandemic.

[7]

Finally, while not determinative, but relevant
    to the question of fitness of sentence, we also note that the defence
    submission on sentencing was for 8 years in custody.

[8]

Turning to the question of the fine in lieu of
    forfeiture, the trial judges determination of the amount of the fine was
    supported by the evidence at trial, including the appellants evidence. The
    trial judge reasonably expressed the difficulty in coming to an appropriate
    assessment based on the record before him and therefore quite correctly, in our
    view, took a conservative approach to his determination of the amount of the
    fine to be imposed. The trial judges expression of the difficulty of his task
    did not equate with impossibility. The evidence that the appellant profited
    greatly from her crimes, the appellants and complainants evidence of the
    rates that were charged, the hours worked, and the length of time the
    complainants worked for the appellant, amply supported the trial judges
    conclusion that the amount of $185,000 was an appropriate and fit fine.

[9]

We do not accept the appellants alternative submission
    that the fine was too high because the Crown had restricted its request for a
    fine in lieu of forfeiture to the designated offence of receiving a financial
    or other material benefit under s. 286.2 of the
Criminal Code

that
    only came into effect on December 6, 2014
. We do not read the
    Crowns sentencing submissions to be limited to that offence. They also included
    the other designated offences in the Indictment that covered a longer period.

[10]

Accordingly, the appeal from sentence is
    dismissed.

L.B.
    Roberts J.A.

B.W.
    Miller J.A.

Gary
    Trotter J.A.


